Citation Nr: 1811260	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic cholecystitis and cholelithiasis (claimed a gall bladder disorder).


REPRESENTATION

Appellant represented by:	Amy K. Hart, Esq.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO denied service connection for a chronic gall bladder condition post-surgery.  Jurisdiction of the appeal currently resides with the RO in Roanoke Virginia.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board Hearing.  A transcript of that hearing is of record.

The Board notes a June 2010 rating decision wherein the RO denied service connection for chronic fatigue syndrome.  The Veteran filed a timely notice of disagreement, noting that his chronic fatigue is related to hypothyroidism.  On February 5, 2014, the RO issued a single-issue statement of the case (SOC) addressing service connection for a gall bladder disorder.  The reasons and bases portion of the SOC were focused on the gall bladder claim.  The Veteran filed a VA Form 9 (substantive appeal) on February 18, 2014, indicating he was appealing all issues addressed in the February 5, 2014 SOC.  

Received with the February 18, 2014 substantive appeal was a letter addressing the claims for service connection for a gall bladder condition and hypothyroidism.  On February 28, 2014, the RO issued a single-issue statement of the case continuing the denial of service connection for chronic fatigue syndrome, then claimed as hypothyroidism.  The Veteran did not file a VA Form 9 within the 60 day-period following the RO's issuance of the February 28, 2014 SOC because, according to his testimony in July 2017, he did not believe it was necessary given his February 11, 2014 VA Form 9.  In November 2014, the Veteran resubmitted the February 11, 2014 VA Form 9.  


In a January 29, 2016 letter, the RO informed the Veteran that it did not accept the February 11, 2014 VA Form 9, which was resubmitted in November 2014, as the Veteran's substantive appeal because the time for the Veteran to continue his appeal had passed as of May 1, 2014.  The RO further noted that it could not accept the VA Form 9 when it was initially submitted because it preceded the issuance of the February 28, 2014 SOC.  The Veteran was advised of his right to appeal the decision, i.e, that he failed to submit a timely appeal.  A VA Form 21-0958, Notice of Disagreement, was provided to him.  However, as the Veteran has not submitted an NOD Form 21-0958 regarding the timeliness issue, it will not be addressed further herein.  See 38 C.F.R. § 20.201 (2017) (a NOD must be submitted via a specific form provided by VA (VA Form 21-0958) the rating decision was issued on or after March 24, 2015. 

The Board notes submissions from the Veteran dated May 2016, and October 2017.  Those submissions may indicate the Veteran's intent to petition to reopen his claim; however, the RO has not adjudicated the question of whether the Veteran has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypothyroidism.  It is therefore referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

In referring that issue to the RO, the Board notes the definition of what constitutes a valid claim has changed during the pendency of the appeal.  Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  This amendment applies to claims or appeals filed on or after March 24, 2015.  Id. at 57,686.  In this case, the Veteran's submissions, other than the resubmission of his VA Form 9 in November 2014, were filed after the amendment.  As such, the new regulations governing what constitutes a valid claim for benefits may apply to the Veteran's claim for entitlement to service connection for hypothyroidism.

From March 25, 2015 forward, a claim for benefits must be filed on the standardized claim form prescribed by the Secretary.  38 C.F.R. §§ 3.150, 3.151.  A veteran may also indicate their intent to file a claim for compensation by submitting an intent to file a claim to VA.  38 C.F.R. § 3.155(b).  Upon receipt of the intent to file a claim, VA must provide the claimant with the appropriate claims form.  Id.  If a complete application for benefits on the form prescribed by the Secretary is received by VA within one year of receipt of the intent to file, VA will consider the formal claim to have been filed as of the date the intent to file a claim was received.  Id.  An intent to file a claim must be submitted using one of three approved methods and must identify the general benefit and the claimant.  Id.


FINDING OF FACT

Resolving all doubt it in his favor, the Veteran's chronic cholecystitis and cholelithiasis likely had its initial onset during active service.


CONCLUSION OF LAW

The criteria for service connection for chronic cholecystitis and cholelithiasis status-post cholecystectomy have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to applicable laws and regulations, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has had a diagnosis of chronic cholecystitis and cholelithiasis during the appeals period.  He underwent surgery in July 2012 to remove his gall bladder (cholecystectomy).  The Veteran has residuals from his surgery according to Dr. K.M., the Veteran's gastroenterologist, who opined that the Veteran's current diarrhea is directly related to his gall bladder removal.  Thus, the first requirement for service connection has been met.

The Veteran's claims file includes two letters from private physicians demonstrating that the Veteran's chronic cholecystitis and cholelithiasis first manifested during his active service.  Dr. R.K., the surgeon who performed the Veteran's July 2012 surgery, noted that the Veteran had been having symptoms of chronic cholecystitis (e.g., right upper quadrant abdominal pain and nausea) for several years prior to 2012.  Dr. K.M. similarly opined that Veteran's symptoms while on active duty were at least as likely as not attributable to what was at the time an undiagnosed gall bladder condition that ultimately led to the Veteran's July 2012 surgery.  The Board concludes that those two letters are competent, credible, and probative.  Thus, the second and third elements of service connection are met.

There is a negative March 2013 VA opinion of record.  Little rationale was provided.  Accordingly, and because that opinion carries limited probative value, it will not be discussed. 

The probative evidence of record substantiates the Veteran's claim for entitlement to service connection for acute on chronic cholecystitis and cholelithiasis status-post cholecystectomy, and it is therefore granted.


	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic cholecystitis and cholelithiasis status-post cholecystectomy is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


